Citation Nr: 1712331	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO. 10-41 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and an anxiety disorder.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a bilateral hand disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1976 to August 1977 and from August 1977 to August 1980 with additional service in the Florida Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. Jurisdiction over this appeal now resides with the VA RO in Pittsburgh, Pennsylvania.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current back disability did not have its onset during active service, symptoms of the current back disability were not chronic during service, did not manifest to a compensable degree within one year of service separation, and were not continuous since service separation and the Veteran's degenerative disc disease is not etiologically related to his military service.

2. The Veteran's current bilateral hand disability did not have its onset during active service; symptoms of the current bilateral hand disability were not chronic during service, did not manifest to a compensable degree within one year of service separation, and were not continuous since service separation and the Veteran's arthritis is not etiologically related to his military service.



CONCLUSIONS OF LAW

1. The criteria for establishment of service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

2. The criteria for establishment of service connection for a bilateral hand disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by an October 2007 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007 The Veteran has not been provided with a VA examination for the claim on appeal. VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim. McLendon, 20 Vet. App. at 81; see 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i). As explained below, the Board finds that there was no event, injury, or disease related to the Veteran's low back and bilateral hand disabilities that occurred in service. VA, therefore, has no duty to provide medical examinations for these claims.

The case was remanded in March 2014 in part for the RO to obtain the Veteran's service treatment records. VA has satisfied its duties to notify and assist. The Board may proceed with appellate review of the issues decided. 


Service Connection for a Low Back Disability

The Veteran contends that his low back disability and bilateral hand disability is a result of his active service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Degenerative joint diseases are considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. 
§ 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

The Veteran demonstrates current disabilities. The Veteran was diagnosed with degenerative disc disease in May 2005 and spinal stenosis in February 2008. The Veteran was diagnosed with mild bilateral carpal tunnel syndrome and arthritis in September 2005.

However, the record does not contain any competent medical evidence suggestive of a direct nexus between the Veteran's military service and his current low back and bilateral hand disabilities. The Veteran's service treatment records note only one complaint of "back pain" without any further treatment. The Veteran was first treated for back pain after separation from service in October 2003, where the Veteran approximated its onset six to seven years prior. By the Veteran's own account, this would set the onset of his back pain in 1996, 16 years after separating from service. The Veteran's service treatment records also document only one complaint regarding the Veteran's hands, an injury to his left ring finger. Again, the Veteran was first treated for pain in his hands in October 2003, where he contended the pain has persisted "for several decades." Although the Veteran is competent to report symptoms he perceives, he is not competent to establish a nexus through his own lay assertions. See Layno, 6 Vet. App. at 469; see also Jandreau, 492 F.3d 1372, 1377. The evidence does not show competent documentation establishing a nexus between the Veteran's active service and his current low back and bilateral hand disabilities. Consequently, the Veteran's statements that attempt to relate his disabilities to active service are of no probative value.

The preponderance of the evidence is against a finding linking the Veteran's low back and bilateral hand disabilities to his active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for a low back disability and bilateral hand disabilities is denied. As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for bilateral hand disabilities is denied.


REMAND

The case was remanded in March 2014 in order to afford the Veteran a VA mental disorders examination. In November 2016, the RO determined that the Veteran was incarcerated, and that an examination could not be performed. 

However, the November 2016 supplemental statement of the case denied the Veteran's claim for failure to appear for his scheduled exam. As the record does not contain any indication that the Veteran is currently incarcerated, or any indication that the RO made an attempt to provide the Veteran with the appropriate examination through an alternative method, the RO has not complied with the March 2014 remand directives. See Bolton v. Brown, 8 Vet.App. 185 (1995) (VA is required to tailor its assistance to the peculiar circumstances of confinement).

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for a psychiatric examination with an appropriate clinician to determine the nature and etiology of any current psychiatric disability. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, should be accomplished and all clinical findings should be reported in detail. A rationale should be given for all opinions and conclusions rendered.

4. If the Veteran is incarcerated, make reasonable efforts to provide him a VA psychiatric examination. Specifically, if the Veteran is confined to prison, the examination must be tailored in such a manner to arrange for his examination in prison by VA personnel, a fee-based provider contracted by VA, or a prison physician at VA expense. If the VA examination cannot be conducted due to the Veteran's incarceration, the RO should provide documentation of its attempts to obtain the medical examination, including any coordinating efforts with prison medical staff in accordance with applicable VA protocols. See Adjudication Procedure Manual, M21-1, III.iv.3.A.9.d.

The claims folder/e-folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

a. The examiner is advised that the Veteran is diagnosed with depression. 

b. The examiner is requested to clearly identify all current psychiatric disabilities. 

c. For any psychiatric disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

d. With respect to PTSD, the RO/AMC should provide the examiner with a summary of all verified in-service stressors. The examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied. If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

e. The examiner must also provide an opinion as to whether an acquired psychiatric disorder manifested within one year of separation from service.

The examiner should discuss what significance may be attached to the lay contentions and service treatment records, as well as provide an explanation for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should, in such case, explain why it would be speculative to respond.

In rendering the above opinions, the examiner must review and discuss the record. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*The July 2004 VA treatment record noting a positive PTSD screen;

*The December 2004 VA treatment record noting the Veteran had no symptoms of depression;

*The September 2005 VA treatment record noting a negative PTSD screen;

*The April 2007 VA treatment record noting a positive PTSD screen;

*The October 2007 VA treatment records noting depression for many years with complaints of flashbacks;

*The October 2007, February 2008, April 2008, May 2008, August 2008, and October 2008 VA treatment records where the Veteran reported seeing a person injured or killed by a grenade during basic training;

*The December 2007 VA treatment records noting the Veteran had no symptoms of depression.

5. After completion of the above and any other appropriate development deemed necessary, readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


